     Case 8:19-cv-02453-JVS-KES Document 23 Filed 10/15/20 Page 1 of 1 Page ID #:143



 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
10    United African-Asian Abilities         )         SACV 19-02453JVS(KESx)
      Club, etc, et al,                      )
11                                           )         ORDER OF DISMISSAL UPON
                                             )
12                 Plaintiff,                )         SETTLEMENT OF CASE
                                             )
13          v.                               )
                                             )
14                                           )
      Case Family Investments, LLC, et       )
15    al,                                    )
                                             )
16              Defendant(s).
      ______________________________ )
17
18
            The Court having been advised by the counsel for the parties that the above-
19
      entitled action has been settled,
20
            IT IS ORDERED that this action be and is hereby dismissed in its entirety
21
      without prejudice to the right, upon good cause being shown within 45 days, to reopen
22
      the action if settlement is not consummated.
23
24
      DATED: 10/15/20
25
                                                     ___________________________
26
                                                        James V. Selna
27                                                   United States District Judge
28
